Citation Nr: 0329910	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

On [insert date of development memo], the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran allegedly received in-patient 
treatment in service for tuberculosis and 
possibly psychiatric treatment from July 1966 
to October 1966 at the Great Lakes Naval 
Hospital in Great Lakes, Illinois.  Contact 
the National Personnel Records Center (NPRC), 
or any other appropriate agency, and request 
all available clinical records of this 
treatment and any other service medical 
records.  Note that a June 1972 statement 
indicates that the veteran's service medical 
records were retained at the Great Lakes Naval 
Hospital for treatment while on TDRL.  If no 
such records can be found, or if they have 
been destroyed, ask for specific confirmation 
of that fact.
2.  This veteran is seeking service connection 
for post-traumatic stress disorder (PTSD).  
Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  The 
veteran served in 611th Ordinance Company 
USARPAC in Vietnam.  Provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran during his tour of 
duty in Vietnam from August 1965 to July 1966.  
The veteran claims that he loaded body bags, 
loaded ammunition and built runways while 
under rocket/mortar attack at times.  Provide 
USASCRUR with copies of any personnel records 
obtained showing service dates, duties, and 
units of assignment.  The veteran's stressor 
statements and those provided by other 
comrades with stressor information are 
identified in the claims file and marked by 
pink post-it notes.
3.  After items 1 and 2 are completed, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination by a psychiatrist to determine 
whether any psychiatric disorder or disorders 
are present, and, if so, the correct 
diagnostic classification of any disorder 
found.  The claims file must be reviewed by 
the examiner in conjunction with the 
examination.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary by 
the examiner are to be accomplished.  The 
examination report should include a detailed 
account of all pathology found to be present.  
The examiner should provide explicit responses 
to the following questions:
(a) Does the veteran have a psychiatric 
disability?
(b) If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder and the 
evidence upon which was relied to establish 
the existence of the stressor(s).
(c) The examiner should comment explicitly 
upon whether the veteran's alleged stressors 
identified as loading body bags, loading 
ammunition and building runways while under 
rocket/mortar attack at times, or any other 
stressor identified in the stressor report, 
could cause, or has as likely as not caused, 
PTSD.  If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors and the 
current symptoms, if any.
The report of the examiner should 
include a complete rationale for all 
opinions expressed.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





